Exhibit SINOHUB, INC. 2 (As Amended and Restated) 1.Establishment, Purpose and Term of Plan. 1.1Establishment. The SinoHub, Inc. 2008 Stock Plan (the “Plan”) was originally adopted by the Company effective as of October 10, 2008 (the “Effective Date”).Effective upon the Plan’s approval by the stockholders of the Company, the Plan is amended and restated as set forth below. 1.2Purpose. The purpose of the Plan is to advance the interests of the Participating Company Group and its stockholders by providing an incentive to attract, retain and reward persons performing services for the Participating Company Group and by motivating such persons to contribute to the growth and profitability of the Participating Company Group. The Company intends that Awards granted pursuant to the Plan be exempt from or comply with Section409A of the Code (including any amendments or replacements of such Section), and the Plan shall be so construed. 1.3Term of Plan. The Plan shall continue in effect until its termination by the Committee; provided, however, that, to the extent required by applicable law, all Awards shall be granted, if at all, within ten(10) years from the Effective Date. 2.Definitions and Construction. 2.1Definitions. Whenever used herein, the following terms shall have their respective meanings set forth below: (a)“Affiliate” means (i)an entity, other than a Parent Corporation, that directly, or indirectly through one or more intermediary entities, controls the Company or (ii)an entity, other than a Subsidiary Corporation, that is controlled by the Company directly or indirectly through one or more intermediary entities. For this purpose, the term “control” (including the term “controlled by”) means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of the relevant entity, whether through the ownership of voting securities, by contract or otherwise; or shall have such other meaning assigned such term for the purposes of registration on FormS-8 under the Securities
